

116 S2517 IS: Tobacco Tax Equity Act of 2019
U.S. Senate
2019-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2517IN THE SENATE OF THE UNITED STATESSeptember 19, 2019Mr. Durbin (for himself, Mr. Brown, Mr. Markey, Mr. Blumenthal, Mr. Reed, Ms. Hirono, Mr. Wyden, Mrs. Murray, and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide tax rate parity among all tobacco products,
			 and for other purposes.
	
		1.Short
 titleThis Act may be cited as the Tobacco Tax Equity Act of 2019.
		2.Increasing excise taxes on cigarettes and establishing
			 excise tax equity among all tobacco product tax rates
 (a)Tax parity for Roll-Your-Own tobaccoSection 5701(g) of the Internal Revenue Code of 1986 is amended by striking $24.78 and inserting $49.56. (b)Tax parity for pipe tobaccoSection 5701(f) of the Internal Revenue Code of 1986 is amended by striking $2.8311 cents and inserting $49.56.
			(c)Tax parity for
			 smokeless tobacco
 (1)Section 5701(e) of the Internal Revenue Code of 1986 is amended—
 (A)in paragraph (1), by striking $1.51 and inserting $26.84;
 (B)in paragraph (2), by striking 50.33 cents and inserting $10.74; and
 (C)by adding at the end the following:
						
							(3)Smokeless
 tobacco sold in discrete single-use unitsOn discrete single-use units, $100.66 per thousand..
 (2)Section 5702(m) of such Code is amended—
 (A)in paragraph (1), by striking or chewing tobacco and inserting , chewing tobacco, or discrete single-use unit;
 (B)in paragraphs (2) and (3), by inserting that is not a discrete single-use unit before the period in each such paragraph; and
 (C)by adding at the end the following:
						
							(4)Discrete
 single-use unitThe term discrete single-use unit means any product containing tobacco that—
 (A)is not intended to be smoked; and
 (B)is in the form of a lozenge, tablet, pill, pouch, dissolvable strip, or other discrete single-use or single-dose unit..
 (d)Tax parity for small cigarsParagraph (1) of section 5701(a) of the Internal Revenue Code of 1986 is amended by striking $50.33 and inserting $100.66. (e)Tax parity for large cigars (1)In generalParagraph (2) of section 5701(a) of the Internal Revenue Code of 1986 is amended by striking 52.75 percent and all that follows through the period and inserting the following: $49.56 per pound and a proportionate tax at the like rate on all fractional parts of a pound but not less than 10.066 cents per cigar..
 (2)GuidanceThe Secretary of the Treasury, or the Secretary's delegate, may issue guidance regarding the appropriate method for determining the weight of large cigars for purposes of calculating the applicable tax under section 5701(a)(2) of the Internal Revenue Code of 1986.
				(f)Tax parity for
 Roll-Your-Own tobacco and certain processed tobaccoSubsection (o) of section 5702 of the Internal Revenue Code of 1986 is amended by inserting , and includes processed tobacco that is removed for delivery or delivered to a person other than a person with a permit provided under section 5713, but does not include removals of processed tobacco for exportation after wrappers thereof.
			(g)Clarifying tax rate for other
			 tobacco products
 (1)In generalSection 5701 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
					
 (i)Other tobacco productsAny product not otherwise described under this section that has been determined to be a tobacco product by the Food and Drug Administration through its authorities under the Family Smoking Prevention and Tobacco Control Act shall be taxed at a level of tax equivalent to the tax rate for cigarettes on an estimated per use basis as determined by the Secretary..
 (2)Establishing per use basisFor purposes of section 5701(i) of the Internal Revenue Code of 1986, not later than 12 months after the later of the date of the enactment of this Act or the date that a product has been determined to be a tobacco product by the Food and Drug Administration, the Secretary of the Treasury (or the Secretary of the Treasury's delegate) shall issue final regulations establishing the level of tax for such product that is equivalent to the tax rate for cigarettes on an estimated per use basis.
				(h)Clarifying definition of tobacco products
				(1)In
 generalSubsection (c) of section 5702 of the Internal Revenue Code of 1986 is amended to read as follows:
					
						(c)Tobacco
 productsThe term tobacco products means— (1)cigars, cigarettes, smokeless tobacco, pipe tobacco, and roll-your-own tobacco, and
 (2)any other product subject to tax pursuant to section 5701(i)..
 (2)Conforming amendmentsSubsection (d) of section 5702 of such Code is amended by striking cigars, cigarettes, smokeless tobacco, pipe tobacco, or roll-your-own tobacco each place it appears and inserting tobacco products. (i)Increasing tax on cigarettes (1)Small cigarettesSection 5701(b)(1) of such Code is amended by striking $50.33 and inserting $100.66.
 (2)Large cigarettesSection 5701(b)(2) of such Code is amended by striking $105.69 and inserting $211.38. (j)Tax rates adjusted for inflationSection 5701 of such Code, as amended by subsection (g), is amended by adding at the end the following new subsection:
				
					(j)Inflation adjustment
 (1)In generalIn the case of any calendar year beginning after 2019, the dollar amounts provided under this chapter shall each be increased by an amount equal to—
 (A)such dollar amount, multiplied by (B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year, determined by substituting ‘calendar year 2018’ for ‘calendar year 2016’ in subparagraph (A)(ii) thereof.
 (2)RoundingIf any amount as adjusted under paragraph (1) is not a multiple of $0.01, such amount shall be rounded to the next highest multiple of $0.01..
			(k)Floor Stocks
			 Taxes
				(1)Imposition of
 taxOn tobacco products manufactured in or imported into the United States which are removed before any tax increase date and held on such date for sale by any person, there is hereby imposed a tax in an amount equal to the excess of—
 (A)the tax which would be imposed under section 5701 of the Internal Revenue Code of 1986 on the article if the article had been removed on such date, over
 (B)the prior tax (if any) imposed under section 5701 of such Code on such article.
					(2)Credit against
 taxEach person shall be allowed as a credit against the taxes imposed by paragraph (1) an amount equal to $500. Such credit shall not exceed the amount of taxes imposed by paragraph (1) on such date for which such person is liable.
				(3)Liability for
			 tax and method of payment
					(A)Liability for
 taxA person holding tobacco products on any tax increase date to which any tax imposed by paragraph (1) applies shall be liable for such tax.
					(B)Method of
 paymentThe tax imposed by paragraph (1) shall be paid in such manner as the Secretary shall prescribe by regulations.
					(C)Time for
 paymentThe tax imposed by paragraph (1) shall be paid on or before the date that is 120 days after the effective date of the tax rate increase.
					(4)Articles in
 foreign trade zonesNotwithstanding the Act of June 18, 1934 (commonly known as the Foreign Trade Zone Act, 48 Stat. 998, 19 U.S.C. 81a et seq.), or any other provision of law, any article which is located in a foreign trade zone on any tax increase date shall be subject to the tax imposed by paragraph (1) if—
 (A)internal revenue taxes have been determined, or customs duties liquidated, with respect to such article before such date pursuant to a request made under the 1st proviso of section 3(a) of such Act, or
 (B)such article is held on such date under the supervision of an officer of the United States Customs and Border Protection of the Department of Homeland Security pursuant to the 2d proviso of such section 3(a).
 (5)DefinitionsFor purposes of this subsection—
					(A)In
 generalAny term used in this subsection which is also used in section 5702 of such Code shall have the same meaning as such term has in such section.
					(B)Tax increase
 dateThe term tax increase date means the effective date of any increase in any tobacco product excise tax rate pursuant to the amendments made by this section (other than subsection (j) thereof).
 (C)SecretaryThe term Secretary means the Secretary of the Treasury or the Secretary’s delegate.
					(6)Controlled
 groupsRules similar to the rules of section 5061(e)(3) of such Code shall apply for purposes of this subsection.
				(7)Other laws
 applicableAll provisions of law, including penalties, applicable with respect to the taxes imposed by section 5701 of such Code shall, insofar as applicable and not inconsistent with the provisions of this subsection, apply to the floor stocks taxes imposed by paragraph (1), to the same extent as if such taxes were imposed by such section 5701. The Secretary may treat any person who bore the ultimate burden of the tax imposed by paragraph (1) as the person to whom a credit or refund under such provisions may be allowed or made.
				(l)Effective
			 dates
				(1)In
 generalExcept as provided in paragraphs (2) through (4), the amendments made by this section shall apply to articles removed (as defined in section 5702(j) of the Internal Revenue Code of 1986) after the last day of the month which includes the date of the enactment of this Act.
				(2)Discrete
 single-use units and processed tobaccoThe amendments made by subsections (c)(1)(C), (c)(2), and (f) shall apply to articles removed (as defined in section 5702(j) of the Internal Revenue Code of 1986) after the date that is 6 months after the date of the enactment of this Act.
 (3)Large cigarsThe amendments made by subsection (e) shall apply to articles removed after December 31, 2019. (4)Other tobacco productsThe amendments made by subsection (g)(1) shall apply to products removed after the last day of the month which includes the date that the Secretary of the Treasury (or the Secretary of the Treasury's delegate) issues final regulations establishing the level of tax for such product.